DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 


This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

3.	The next tables are presented for the purpose of a comparison between the claims on the application and the Patent.
Instant Application 
Patent No. 10969250
Claim 1 - A apparatus comprising:

a first structure, comprising capacitor plate structures on a first side of the first structure, 
wherein the capacitor plate structures are spaced along a first direction on the first side;  

Claim 1 - A apparatus comprising:

a first structure, comprising capacitor plate structures on a first side of the first structure,
wherein the capacitor plate structures are spaced along a first direction on the first side;
 

a second structure movable relative to the first structure along the first direction, the second structure having a second side facing the first side of the first structure; 


a second structure movable relative to the first structure along the first direction, the second structure having a second side facing the first side of the first structure;


an auxiliary conductive structure disposed on the second side of the second structure; and 


an auxiliary conductive structure disposed on the second side of the second structure … 


an interface circuit coupled to the capacitor plate structures.


an interface circuit configured to: 
provide an excitation signal to the capacitor plate structures; and
receive a sense signal from the capacitor plate structures.

Note: the limitations above imply direct or indirect coupling of the interface circuit with the capacitor plate structures.



Instant Application 
Patent No. 10969250
Claim 3 - The apparatus of claim 1, further comprising:

an optical source disposed on the first side of the first structure, the optical source configured to direct a light away from the first side;  

Claim 13 - The apparatus of claim 2, further comprising:

optical sources disposed on the first side of the first structure, the optical sources configured to selectively direct light away from the first side;
 

an optical sensor disposed on the first side of the first structure, the optical sensor configured to receive the light; 


optical sensors disposed on the first side of the first structure, the optical sensors configured to selectively sense light…


a reflector disposed on the second side of the second structure, the reflector configured to reflect the light from the optical source to the optical sensor; 


a reflector disposed on the second side of the second structure, the reflector configured to move along the first direction to selectively reflect light from one of the optical sources … 


wherein the interface circuit is configured to provide a position signal based on the optical sensor.


wherein the interface circuit is further configured to provide the position signal according to signals from the optical sensors …



4.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14, respectively, of Patent No. 10288658. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1 and 14 of the Patent No. 10288658 encompass the limitations of the claims 1 and 3 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Instant Application 
Patent No. 10288658
Claim 1 - A apparatus comprising:

a first structure, comprising capacitor plate structures on a first side of the first structure, 
wherein the capacitor plate structures are spaced along a first direction on the first side;  

Claim 1 - A apparatus comprising:

a first structure, including a plurality of conductive capacitor plate structures spaced from one another along a first direction on a first side of the first structure;
 

a second structure movable relative to the first structure along the first direction, the second structure having a second side facing the first side of the first structure; 


a second structure movable relative to the first structure along the first direction, the second structure including a second side facing the first side of the first structure …


an auxiliary conductive structure disposed on the second side of the second structure; and 


… an auxiliary conductive structure positioned on the second side of the second structure… 


an interface circuit coupled to the capacitor plate structures.


an interface circuit to provide excitation signals to the conductive capacitor plate structures and receive sense signals from the conductive capacitor plate structures.

Note: the limitations above imply direct or indirect coupling of the interface circuit with the capacitor plate structures.



Instant Application 
Patent No. 10288658
Claim 3 - The apparatus of claim 1, further comprising:

an optical source disposed on the first side of the first structure, the optical source configured to direct a light away from the first side;  

Claim 14 - The control apparatus of claim 1, further comprising:

an integer number N optical sources positioned on the first side of the first structure to selectively direct light away from the first side …
 

an optical sensor disposed on the first side of the first structure, the optical sensor configured to receive the light; 


an integer number N optical sensors positioned on the first side of the first structure to selectively sense light…


a reflector disposed on the second side of the second structure, the reflector configured to reflect the light from the optical source to the optical sensor; 


a reflector positioned on the second side of the second structure to move along the first direction to selectively reflect light from one of the optical sources to the corresponding optical sensor… 


wherein the interface circuit is configured to provide a position signal based on the optical sensor.


wherein the interface circuit is configured to provide the position signal according to signals from the optical sensors.



Examiner’s Note
6.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 7 and 9 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (Pub. No.: US 2014/0267039 hereinafter mentioned “Curtis”, which was submitted via IDS).

As per claim 1, Curtis discloses:
An apparatus (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a first structure (Fig. 2, see substrate 202. Also see [0033]), comprising capacitor plate structures (Fig. 2, see capacitive sensor elements 212 with their plates. Also see [0033]. Furthermore, each capacitor consists of two or more parallel conductive (metal) plates, see https://www.electronics-tutorials.ws/capacitor/cap_1.html) on a first side of the first structure (Fig. 2, see first side of the substrate 202. Also see [0033]), 
wherein the capacitor plate structures (Fig. 2, see capacitive sensor elements 212 with their plates. Also see [0033]) are spaced along a first direction on the first side (Fig. 2, see direction of the first side of the substrate 202. Also see [0033]);
a second structure (Fig. 2, see protective deformable cover 208. Also see [0033]) movable relative to the first structure along the first direction (Fig. 2, see direction of the first side of the substrate 202. Also see [0033]), the second structure (Fig. 2, see protective deformable cover 208. Also see [0033]) having a second side facing the first side of the first structure (Fig. 2, see substrate 202. Also see [0033]); 
an auxiliary conductive structure (Fig. 2, see conductive deformable plane 206. Also see [0033]) disposed on the second side of the second structure (Fig. 2, see protective deformable cover 208. Also see [0033]); and 
an interface circuit (Fig. 3, see the user interface digital device 302. Also see [0038] and [0033]-[0034]) coupled to the capacitor plate structures (Fig. 2, see capacitive sensor elements 212 with their plates. Also see [0033]-[0034]).

As per claim 7,  Curtis discloses the apparatus of claim 1 as described above.
Curtis further discloses:
the auxiliary conductive structure (Fig. 2, see conductive deformable plane 206. Also see [0033]) is configured to overlap an outer portion of two neighboring capacitor plate structures (Fig. 2, see capacitive sensor elements 212 with their plates. Also see [0033]) on the first side of the first structure (Fig. 2, see substrate 202. Also see [0033]).

As per claim 9,  Curtis discloses the apparatus of claim 1 as described above.
Curtis further discloses:
a transparent protective overlay over the capacitor plate structures on the first side of the first structure (see [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Cormier, JR. (Pub. No.: US 2014/0002406 hereinafter mentioned as “Cormier”).

As per claim 10, Curtis discloses the apparatus of claim 1 as described above.
Curtis discloses a processor (Fig. 3, see the digital processor 306. Also see [0038] and [0033]-[0034])  coupled to the interface circuit (Fig. 3, see user interface digital device 302. Also see [0038] and [0033]-[0034]) and configured to perform matrix testing to determine a self-capacitance of said individual ones of the capacitor plate structures (see [0038]-[0039] and [0033]-[0034]) but does not explicitly disclosed that said matrix testing is to determine both a mutual capacitance of groups of the capacitor plate structures and said self-capacitance of said individual ones of the capacitor plate structures.
However, Cormier further discloses:	
a processor (Fig. 5, see the controller 36-1. Also see [0062] and Abstract) coupled to the interface circuit (Fig. 5, see the Analog Engine 37-1. Also see [0062] and Abstract) and configured to perform matrix testing to determine both a mutual capacitance (see [0070] and Abstract “Cmij”) of groups of the capacitor plate structures (Fig. 2, see the capacitor plate structures Cm. Also see [0062] and Abstract) and a self-capacitance of individual ones of (see [0070] and Abstract “Cselfj”. Furthermore, self-capacitance is always perform on individual capacitors, see https://fieldscale.com/learn-capacitive-sensing/self-mutual-capacitive-touch-sensors/) the capacitor plate structures (Fig. 2, see the capacitor plate structures Cm. Also see [0062] and Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the mutual capacitance test and the self-capacitance test” disclosed by Cormier into Curtis, with the motivation and expected benefit related to improving the touch sensor by providing “a practical, low-power way to detect large objects (such as the palm of a user's hand or a cheek of a cell phone user) that are touching or are very close” (Cormier, Paragraph [0037]), and by also enabling the detection of a touch faster than existing devices (Cormier, Paragraph [0034]).
Furthermore, Curtis states that the “disclosure have been depicted, described, and are defined by reference to example embodiments of the disclosure, such references do not imply a limitation on the disclosure, and no such limitation is to be inferred. The subject matter disclosed is capable of considerable modification, alteration, and equivalents in form and function, as will occur to those ordinarily skilled in the pertinent art and having the benefit of this disclosure” (Curtis, Paragraph [0061]).

Allowable Subject Matter
9. 	Claim(s) 3-6 would be allowable if overcoming the “Double Patenting" Rejection above, and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection:

10.	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
an optical source disposed on the first side of the first structure, the optical source configured to direct a light away from the first side;
an optical sensor disposed on the first side of the first structure, the optical sensor configured to receive the light; and
a reflector disposed on the second side of the second structure, the reflector configured to reflect the light from the optical source to the optical sensor;
wherein the interface circuit is configured to provide a position signal based on the optical sensor. 

11.	Claim(s) 4-6 depend and further limit claim 3, therefore, they would also be allowable.

12. 	Claim(s) 2, 8 and 11-16 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection:

13.	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the second structure includes an aperture configured to allow light to pass through the second structure. 

14.	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the auxiliary conductive structure comprises a first auxiliary conductive structure; and the first auxiliary conductive structure is positioned radially opposite of a second auxiliary conductive structure of an axis of the first structure. 

15.	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the matrix testing to determine the mutual capacitance includes designating a multiplexer interconnection in the interface circuit between a first node and a second node of each of the groups of the capacitor plate structures. 

16.	Claim(s) 15 depends and further limits claim 11, therefore, it would also be allowable.

17.	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the matrix testing to determine the self-capacitance includes designating a multiplexer interconnection in the interface circuit between a first node and a second node of each of the individual ones of the capacitor plate structures. 

18.	Claim(s) 16 depends and further limits claim 12, therefore, it would also be allowable.

19.	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the matrix testing to determine the mutual capacitance includes designating an internal multiplexer of the processor coupling a first node and a second node of each of the groups of the capacitor plate structures. 

20.	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the matrix testing to determine the self-capacitance includes designating an internal multiplexer of the processor coupling a first node and a second node of each of the individual ones of the capacitor plate structures. 

Reasons for Allowability / Allowable Subject Matter
21. 	Claims 17-20 are allowed. The following is an examiner's statement of reasons for allowance: 

22. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
processing the mutual capacitance measurement and the first self-capacitance measurement to identify a relative position of the stationary first structure and a second structure, the second structure movable in the first direction.

23.	Claims 18-20 are allowed due to the fact that they further limit and depend on claim 17.

24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Johansson (Pub. No.: US 2016/0216796) teaches an “A device, having a touch screen display, performs a mutual capacitance scan of rows and columns of an array of capacitive touch sensors associated with the touch screen display. The device selects a subset of the rows, and a subset of the columns, of the array of capacitive touch sensors, and performs a self-capacitance scan of the selected subset of the rows, and the selected subset of the columns, of the array of capacitive touch sensors based on results of the mutual capacitance scan” (Abstract).
b)	KYOWSKI (Pub. No.: US 2016/0070379) teaches the “The present disclosure provides a capacitive touch sensor for an electronic device. The touch sensor has a trace carrier having a sensing surface, a connecting surface, and a number of electrically conductive traces on the trace carrier. The traces form a sensing pattern on the sensing surface and pass from the sensing surface to the connecting surface. The sensor also includes a capacitive sensing circuit operable to electrically couple to the traces at the connecting surface of the trace carrier, and to sense a capacitance change” (Abstract).
c)	MARTIN (Pub. No.: US 2011/0157077) teaches “A system for reducing noise when detecting the capacitance value of a capacitor in a touch display that operates in a potentially noisy environment. A capacitance sensor is provided for determining the size of the capacitor in the touch screen display and includes a charging circuit that charges the capacitor and a discharge circuit that resets the charge of the capacitor to substantially zero. A control circuit controls the capacitance sensor 

25.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components to achieve the features of the allowable subject matter.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim 17. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867